Filed 4/2/13 P. .v Jackson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B239857

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA053381)
         v.

BERNARD JACKSON,

         Defendant and Appellant.



THE COURT:*
         Appellant Bernard Jackson (Jackson) appeals from his conviction following a plea
of no contest on two counts of resisting an executive officer in violation of Penal Code
section 69.1 His appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) and advised us that he could not identify any appellate issues.
Subsequently, on August 20, 2012, we notified Jackson that he had 30 days within which
to identify any issues he wishes us to consider. He filed a supplemental brief on
September 19, 2012. Soon after, his attorney filed a motion to augment the record on
appeal to include the reporter’s transcript from the hearings on September 29, 2011,



*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
1        All further statutory references are to the Penal Code unless otherwise indicated.
October 21, 2011, and October 31, 2011. We granted that motion. Jackson filed a
second supplemental brief on January 14, 2013.
       The probation report indicates that on July 11, 2011, Jackson attended a family
gathering at his mother’s home. He was supposed to leave and spend the night
elsewhere. After he left, his mother locked all the doors. Jackson then returned and
kicked in the back door. He held a sword and stood in a threatening manner. His mother
called local emergency services. Sheriff’s deputies responded to the scene. Jackson
turned over the sword. But then, while he was being searched, he became angry and
aggressive. He broke away and stood in a combative stance. He told the deputies, “Let’s
go, just fucking shoot me[,] man.” The deputies used a taser on Jackson. He tried to run
away four times.
       In case No. MA053381, Jackson was charged with five counts of resisting an
executive officer (§ 69) (counts 1-5); one count of exhibiting a deadly weapon (§ 417,
subd. (a)) (count 6); and one count of vandalism under $400 (§ 594, subd. (a)) (count 7).
As to counts 1-5, it was alleged that Jackson suffered four prior convictions of serious or
violent felonies within the meaning of section 1170.12, subdivisions (a) through (d) and
section 667, subdivision (b) through (i). Also, he suffered a prior prison term pursuant to
section 667.5, subdivision (b).
       On September 27, 2011, Jackson appeared for a hearing. Judge Hayden Zacky
informed Jackson that he had been sentenced to three years in state prison in case
No. LA066717, but execution of the sentence was suspended and he was on probation.
Because of case No. MA053381, the three-year sentence in case No. LA066717 would
have to be imposed. The district attorney made the following offer. If Jackson pleaded
to one of the felony counts in case No. MA053381 and admitted a strike prior, he would
receive 32 months in state prison. The three years for case No. LA066717 would be
imposed but run concurrently. Jackson said he did not want to take the deal. The trial
court asked defense counsel, Lyall Beggs, if he was ready for trial. Mr. Beggs said he
was waiting for discovery of a use of force videotape. Judge Zacky then asked if Jackson
would waive his speedy trial rights. He said he did not want to. He made an oral motion

                                             2
pursuant to People v. Marsden (1970) 2 Cal. 3d 118 (Marsden) to relieve Mr. Beggs as
counsel. According to Jackson, Mr. Beggs called him a “nigger” and they had an
extreme conflict of interest. Judge Zacky held a hearing and denied the motion. Once
again, Judge Zacky asked if Jackson would waive his speedy trial rights. Jackson said
no.
       On September 29, 2011, Mr. Beggs said he asked the sheriff’s department for the
videotape and was told to file a motion. Judge Zacky said he would have to hold a
hearing and it would take a while. He asked Jackson if he would waive time so his
lawyer could have the videotape at trial. According to Judge Zacky, the videotape could
exonerate Jackson. Jackson said he would not agree to waive time. Judge Zacky made a
finding of good cause to continue the last day for trial. He said that October 28, 2011,
would be the last day. On October 21, 2011, Mr. Beggs indicated that he had filed a
motion to obtain the videotape from the sheriff’s department. To have time for the
motion to be heard, he asked for a good cause continuance of the last day for trial. Judge
Zacky granted it. As a consequence, the last day for trial was continued to
November 18, 2011. But then Judge Zacky reconsidered in light of Jackson’s objection.
Ultimately, Jackson waived time until 10 days from October 31, 2011, so the district
attorney’s office could consider a counteroffer made by Jackson for a plea agreement.
       On November 1, 2011, Jackson made a second oral Marsden motion to relieve
Mr. Beggs as counsel. As before, the motion was denied.
       On November 7, 2011, Jackson appeared in case No. MA053381 and case
No. LA066717 before Judge Charles A. Chung. Judge Chung told Jackson that the
district attorney’s office was offering three years on case No. MA053381 and to strike
every strike. Jackson would be eligible to earn good time/work time credits. If Jackson
rejected the offer, the district attorney’s office would proceed on all the strikes. As a
result, Jackson was facing 25 years to life on each of the five felony counts, which meant
that he was facing a total of 125 years to life plus more time on prison priors. Judge
Chung said that the county-wide conviction rate was about 85 percent on felonies, and
that the rate tended to be higher in Lancaster, which was where the trial would be. He

                                              3
asked if Jackson wanted to take the deal. Jackson said that he did not. But after speaking
to Mr. Beggs, Jackson changed his mind and accepted. Judge Chung clarified that
Jackson would plead no contest to count 1 and 2.
       Judge Chung ordered Jackson to serve the previously imposed three-year term in
case No. LA066717. On case No. MA053381, Judge Chung sentenced Jackson to three
years for count 1 and three years for count 2. The sentences for all of the cases were
ordered to run concurrent. Finally, Jackson was given total credit of 242 days.
       Jackson filed a motion to vacate his plea. He was represented by Leo B. Newton.
According to the motion, Jackson was intimidated into accepting the plea agreement
when Judge Chung identified the maximum exposure and provided statistical information
about convictions in felony matters in Los Angeles County and Lancaster. In addition,
Jackson claimed that he accepted the plea agreement because Mr. Beggs said that he had
done nothing to prepare for a jury trial in the case. The motion was denied.
       Jackson requested a certificate of probable cause to challenge the denial of his
motion to vacate his plea. Judge Chung signed the certificate of probable cause. Jackson
filed a notice of appeal on March 8, 2012, indicating that he was challenging the validity
of his plea. On April 10, 2012, Jackson filed an amended notice of appeal in which he
stated that the appeal challenged the validity of the plea, and that it was also based on the
sentence or other matters occurring after the plea that do not affect the validity of the
plea. He obtained a certificate of probable cause to challenge the denial of the motion to
withdraw plea, Judge Chung’s failure to provide presentence credit that Jackson earned in
case No. LA066717, Judge Zacky’s denial of Jackson’s speedy trial rights, and Judge
Zacky’s denial of the Marsden motions.




                                              4
      According to Jackson, he is entitled to reversal because he received ineffective
assistance of counsel from Mr. Beggs and Mr. Newton; Judge Zacky was biased; Judge
Zacky violated his right to a speedy trial; Judge Chung coerced the plea; and the
prosecutor withheld evidence.
      Neither the record nor Jackson’s arguments demonstrate the existence of any
cognizable issues on appeal. (Wende, supra, 25 Cal.3d at p. 441.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            5